Exhibit 10.13




FOURTH AMENDMENT TO CREDIT AGREEMENT
THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”),dated as of
November 15, 2016, with an effective date of September 30, 2016, is entered into
by and among Hooper Holmes, Inc., a New York Corporation (“Borrower”), each of
the undestigned financial institutions (individually each a “Lender” and
collectively “Lenders”) and SWK FUNDING LLC, a Delaware limited liability
company, in its capacity as administrative agent for the other Lenders (in such
capacity, “Agent”).
RECITALS
WHEREAS, Borrower, Agent and Lenders entered into that certain Credit Agreement
dated as of April 17, 2015 (as amended through the Third Amendment dated as of
August 15, 2016, and as the same may be further amended, modified or restated
from time to time, being hereinafter referred to as the “Credit Agreement”;
capitalized terms used in this Amendment are defined in the Credit Agreement
unless otherwise stated); and
WHEREAS, Borrower, Agent and Lenders desire are willing, to amend the Credit
Agreement as set forth below.
AGREEMENT
NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:
ARTICLE I
No Waiver
1.1 Except for Borrower’s noncompliance with the minimum EBITDA covenant for the
period ended September 30, 2016 set forth in Section 7.13.3 of the Credit
Agreement, which is hereby waived (the “Waived Default”), nothing contained in
this Amendment or any other communication between Agent, any Lender, Borrower or
any other Loan Party shall be a waiver of any past, present or future violation,
Default or Event of Default of Borrower under the Credit Agreement or any Loan
Document. Except with respect to the Waived Default, Agent and each Lender
hereby expressly reserves any rights, privileges and remedies under the Credit
Agreement and each Loan Document that Lender may have with respect to any
violation, Default or Event of Default, and any failure by Agent or any Lender
to exercise any right, privilege or remedy as a result of the violations set
forth above shall not directly or indirectly in any way whatsoever either (i)
impair, prejudice or otherwise adversely affect the rights of Agent or any
Lender, except as set forth herein, at any time to exercise any right, privilege
or remedy in connection with the Credit Agreement or any Loan Document, (ii)
amend or alter any provision of the Credit Agreement or any Loan Document or any
other contract or instrument or (iii) constitute any course of dealing or other
basis




--------------------------------------------------------------------------------

Exhibit 10.13


for altering any obligation of Borrower or any rights, privilege or remedy of
Agent or any Lender under the Credit Agreement or any Loan Document or any other
contract or instrument. Except with respect to the Waived Default, nothing in
this Amendment shall be construed to be a consent by Agent or any Lender to any
prior, existing or future violations of the Credit Agreement or any Loan
Document.





ARTICLE II
Amendments to Credit Agreement and Guarantee


2.1    Amendment to Section 2.9.1(b) of the Credit Agreement. Effective as of
the Third Amendment Effective Date, Section 2.9.1(b)(iv) of the Credit Agreement
is amended and restated in its entirety to read as follows:


“(iv) FOURTH, (A) as it relates to the Payment Date occurring in November 2016,
to the payment of all principal of the Loans, pro rata based on each Lender’s
Pro Rata Term Loan Share, up to an aggregate amount of $350,000 on such Payment
Date and (B) as it relates to each Payment Date on or after the Payment Date
occurring in February 2017, to the payment of all principal of the Loans, pro
rata based on each Lender’s Pro Rata Term Loan Share, up to an aggregate amount
of $600,000 on any such Payment Date (for the avoidance of doubt, no principal
payment shall be due and owing hereunder on the Payment Date in August 2016);”


2.2    Amendment to Sections 7.13.2 and 7.13.3 of the Credit Agreement.
Effective as of the Fourth Amendment Effective Date, Sections 7.13.2 and 7.13.3
of the Credit Agreement are amended and restated in their entirety to read as
follows:


“7.13.2Minimum Aggregate Revenue.


Not permit the Aggregate Revenue for the twelve (12) consecutive month period
ending on the last Business Day of any Fiscal Quarter (designated by




--------------------------------------------------------------------------------




“Q” in the table below) to be less than the applicable amount set forth in the
table below for such period.






Minimum LTM Aggregate Revenue (in millions of Dollars) as of the end of:
Q4 2016
Q1 2017
Q2 2017 and each Fiscal Quarter thereafter
$34
$41
$42



7.13.3 Minimum EBITDA.


Not permit the EBITDA of Borrower, on a consolidated basis, for the applicable
period of measure set forth below and ending on the last Business Day of any
Fiscal Quarter (designated by “Q” in the table below) to be less than the
applicable amount set forth in the table below for such period.
Minimum EBITDA as of the end of:


Twelve (12) consecutive month period ending Q4 2016
Twelve (12) consecutive month period ending Q1 2017


Twelve (12) consecutive month period ending Q2 2017
Twelve (12) consecutive month period ending Q3 2017
($3,500,000)
$500,000
$900,000
$2,500,000








--------------------------------------------------------------------------------







ARTICLE III
Conditions Precedent and Post-Closing Obligations


3.1    The effectiveness of this Amendments is subject to the satisfaction of
the following conditions precedent in a manner satisfactory to Agent, unless
specifically waived in writing by Agent in its sole discretion (the date on
which all such conditions are satisfied or waived referred to herein as the
“Fourth Amendment Effective Date”):


A.    Agent shall have received: (i) this Amendment, duly executed by all
parties hereto and (ii) a payment in cash or good funds in the amount of
$50,000.


B.
[Reserved]



C.    The representations and warranties contained herein and in the Credit
Agreement and the other Loan Documents, as each is amended hereby, shall be true
and correct as of the date hereof, as if made on the date hereof, except for
such representations and warranties as are by their express terms limited to a
specific date.


D.
[Reserved]



D.All corporate proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Agent.


E.Agent shall have received payment of all costs and expenses due and owing by
Borrower on or prior to the date hereof (including, without limitation, all
legal fees of Agent’s counsel).


3.2    On the first Business Day of each month, Borrower shall provide to Agent
an updated cash flow forecast for Borrower in form and substance acceptable to
Agent (which shall include a cumulative comparison of actual results to prior
cash flow projections delivered by Borrower).





--------------------------------------------------------------------------------






ARTICLE IV


Ratifications, Representations and Warranties


4.1    Ratifications. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the
Credit Agreement and the other Loan Documents, and, except as expressly modified
and superseded by this Amendment, the terms and provisions of the Credit
Agreement and the other Loan Documents are ratified and confirmed and shall
continue in full force and effect. Borrower, Lenders and Agent agree that the
Credit Agreement and the other Loan Documents, as amended hereby, shall continue
to be legal, valid, binding and enforceable in accordance with their respective
terms. Borrower agrees that this Amendment is not intended to and shall not
cause a novation with respect to any or all of the Obligations.


4.2    Representations and Warranties. Borrower hereby represents and warrants
to Agent and Lenders that (a) the execution, delivery and performance of this
Amendment, the amended and restated warrant referred to in Section 3.1 above and
any and all other Loan Documents executed and/or delivered in connection
herewith have been authorized by all requisite action (as applicable) on the
part of Borrower and will not violate the organizational documents of Borrower;
(b) Borrower’ directors have authorized the execution, delivery and performance
of this Amendment, the warrant referred to in Section 3.1 above and any and all
other Loan Documents executed and/or delivered in connection herewith; (c) the
representations and warranties contained in the Credit Agreement, as amended
hereby, and any other Loan Document are true and correct on and as of the date
hereof and on and as of the date of execution hereof as though made on and as of
each such date (except to the extent such representations and warranties
expressly relate to an earlier date); (d) [Reserved]; (e) Borrower is in full
compliance in all material respects with all covenants and agreements contained
in the Credit Agreement and the other Loan Documents, as amended hereby; and (f)
except as disclosed to Agent, Borrower has not amended its organizational
documents since the date of the Credit Agreement.


ARTICLE V
Miscellaneous Provisions







--------------------------------------------------------------------------------




5.1    Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement or any other Loan Document, including,
without limitation, any document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment and the other Loan
Documents, and no investigation by Agent or any Lender or any closing shall
affect the representations and warranties or the right of Agent and each Lender
to rely upon them.


5.2    Reference to Credit Agreement. Each of the Credit Agreement and the other
Loan Documents, and any and all other Loan Documents, documents or instruments
now or hereafter executed and delivered pursuant to the terms hereof or pursuant
to the terms of the Credit Agreement, as amended hereby, are hereby amended so
that any reference in the Credit Agreement and such other Loan Documents to the
Credit Agreement shall mean a reference to the Credit Agreement, as amended
hereby.


5.3    Expenses of Agent. As provided in the Credit Agreement, Borrower agrees
to pay on demand all costs and expenses incurred by Agent, or its Affiliates, in
connection with the preparation, negotiation, and execution of this Amendment
and the other Loan Documents executed pursuant hereto and any and all
amendments, modifications, and supplements thereto,
including, without limitation, the reasonable costs and fees of legal counsel,
and all costs and expenses incurred by Agent and each Lender in connection with
the enforcement or preservation of any rights under the Credit Agreement, as
amended hereby, or any other Loan Documents, including, without, limitation, the
reasonable costs and fees of legal counsel.


5.4    Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.


5.5    Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of Agent and each Lender and Borrower and their respective
successors and assigns, except that Borrower may not assign or transfer any of
its rights or obligations hereunder without the prior written consent of Agent.


5.6    Counterparts. This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together





--------------------------------------------------------------------------------




shall constitute one and the same instrument. This Amendment may be executed by
facsimile or electronic (.pdf) transmission, which facsimile or electronic
(.pdf) signatures shall be considered original executed counterparts for
purposes of this Section 5.6, and each party to this Amendment agrees that it
will be bound by its own facsimile or electronic (.pdf) signature and that it
accepts the facsimile or electronic (.pdf) signature of each other party to this
Amendment.


5.7    Effect of Waiver. No consent or waiver, express or implied, by Agent to
or for any breach of or deviation from any covenant or condition by Borrower
shall be deemed a consent to or waiver of any other breach of the same or any
other covenant, condition or duty.


5.8    Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.


5.9    Applicable Law. THE TERMS AND PROVISIONS OF SECTIONS 10.17 (GOVERNING
LAW) AND 10.18 (FORUM SELECTION; CONSENT TO JURISDICTION) OF THE CREDIT
AGREEMENT ARE HEREBY INCORPORATED HEREIN BY REFERENCE, AND SHALL APPLY TO THIS
AMENDMENT MUTATIS MUTANDIS AS IF FULLY SET FORTH HEREIN.


5.10    Final Agreement. THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, EACH
AS AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS
AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY BORROWER AND
AGENT.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]









--------------------------------------------------------------------------------








IN WITNESS WHEREOF, this Amendment has been executed and is effective as of the
date first above-written.


BORROWER:


HOOPER HOLMES, INC.,
a New York corporation




By: /s/ Henry E. Dubois    
Name: Henry E. Dubois
Title:    Chief Executive Officer and President







--------------------------------------------------------------------------------





AGENT AND LENDER:
SWK FUNDING LLC,
as Agent and a Lender




By:
SWK Holdings Corporation,

its sole Manager






By:     /s/ Winston Black    
Name: Winston Black
Title: CEO







--------------------------------------------------------------------------------





REAFFIRMATION OF GUARANTEE AND COLLATERAL AGREEMENT


The undersigned (the “Guarantor”) each hereby acknowledges and agrees to the
amendments of the Credit Agreement contained in this Fourth Amendment to Credit
Agreement dated as of November 15, 2016 (the “Amendment”), and acknowledges and
reaffirms its obligations owing to Agent and the Lenders under that certain
Guarantee and Collateral Agreement dated as of April 17, 2015 (the “Guarantee
Agreement”) and any of the other Loan Documents to which it is a party, and
agrees that such Guarantee and Loan Documents are and shall remain in full force
and effect. Although Guarantor has been informed of the matters set forth herein
and has acknowledged and agreed to same, Guarantor understands that Agent and
Lenders have no obligation to inform Guarantor of such matters in the future or
to seek Guarantor’s acknowledgement or agreement to future amendments or
waivers, and nothing herein shall create such a duty.


HOOPER HOLMES, INC.,
a New York corporation




By:     /s/ Henry E. Dubois    
Name: Henry E. Dubois
Title: Chief Executive Officer and President


HOOPER WELLNESS, LLC
a Kansas limited liability company


By:     /s/ Henry E. Dubois    
Name: Henry E. Dubois
Title: Chief Executive Officer and President





--------------------------------------------------------------------------------






ACCOUNTABLE HEALTH SOLUTIONS, LLC,
a Kansas limited liability company


By:     /s/ Henry E. Dubois    
Name: Henry E. Dubois
Title: Chief Executive Officer and President


HOOPER INFORMATION SERVICES, INC.,
a New Jersey corporation


By:     /s/ Henry E. Dubois    
Name: Henry E. Dubois
Title: Chief Executive Officer and President







--------------------------------------------------------------------------------









HOOPER DISTRIBUTION SERVICES, LLC,
a New Jersey limited liability company


By: Hooper Holmes, Inc.,
its Manager




By:     /s/ Henry E. Dubois    
Name: Henry E. Dubois
Title: Chief Executive Officer and President


HOOPER KIT SERVICES, LLC,
a Kansas limited liability company


By: Hooper Holmes, Inc.,
its sole Member


By:     /s/ Henry E. Dubois    
Name: Henry E. Dubois
Title: Chief Executive Officer and President



